     Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 1 of 23

 1   ROBERT S. SHWARTS (STATE BAR NO. 196803)
     rshwarts@orrick.com
 2   CATHERINE Y. LUI (STATE BAR NO. 239648)
     clui@orrick.com
 3   NATHAN SHAFFER (STATE BAR NO. 282015)
     nshaffer@orrick.com
 4   JOHANNA L. JACOB (STATE BAR NO. 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone: +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     Attorneys for Plaintiff
 9   ExamWorks, LLC
10
                                     UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13

14   EXAMWORKS, a Delaware limited liability             Case No. 2:20-CV-00920-KJM-DB
     company,
15                                                       STIPULATION AND [PROPOSED]
                        Plaintiff,                       ORDER RE: AGREEMENT ON
16
                                                         FORENSIC EXAMINATION
              v.
17
                                                         Judge:    Hon. Kimberly J. Mueller
     TODD BALDINI, an individual, ABYGAIL
18   BIRD, an individual, LAWRENCE STUART
     GIRARD, an individual, PAMELLA TEJADA,
19   an individual, ROE CORPORATION, and
     DOES 1 through 10,
20
                        Defendants.
21

22            THE PARTIES, THROUGH THEIR RESPECTIVE ATTORNEYS OF RECORD,
23   HEREBY STIPULATE AS FOLLOWS:
24            WHEREAS, this Court entered an order on May 22, 2020, ECF No. 45 (the “Order”), that
25   Plaintiff ExamWorks, LLC and Defendants Todd Baldini, Abygail Bird, Lawrence Stuart Girard,
26   and Pamella Tejada (collectively “Parties”) determine if they can reach agreement on a
27   “refinement to paragraph 6 [of the Order] that clarifies the extent to which defendants here may
28   engage in [lawful] work”;
     4146-6976-1574                                                      CASE NO. 2:20-CV-00920-KJM-DB
                                                     1             STIPULATION AND ORDER RE: AGREEMENT
                                                                                ON FORENSIC EXAMINATION
     Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 2 of 23

 1            WHEREAS, subsequent to entry of the Order, the Parties met and conferred and
 2   attempted to resolve aspects of their dispute surrounding paragraph 6, including through Court-
 3   directed settlement with Hon. Magistrate Judge Kendall J. Newman;
 4            WHEREAS the Parties came to an agreement on certain terms related to the Forensic
 5   Neutral examination of Defendants’ devices and accounts as set forth in Exhibit A;
 6            WHEREAS this Court, during the Parties’ initial case management conference on August
 7   20, 2020, through oral order, directed the Parties to file their agreement, as set forth in Exhibit A;
 8            THE PARTIES HEREBY STIPULATE AND AGREE to the terms set forth in Exhibit A
 9   and ask the Court to enter an order adopting the Parties’ agreement thereto.
10            IT IS SO STIPULATED, through Respective Attorneys of Record.
11

12     Dated: August 24, 2020                                /s/ Rob Shwarts
                                                        ROBERT S. SHWARTS
13                                                Counsel for Plaintiff ExamWorks, LLC

14
                                                         /s/ Daniel B. Chammas
15                                                    (as authorized on 8/22/2020)
       Dated: August 22, 2020                           DANIEL B. CHAMMAS
16                                         Counsel for Defendants Todd Baldini, Stuart Girard,
                                                    Pamella Tejada, and Abygail Bird
17

18

19

20

21

22

23

24

25

26

27

28
     4146-6976-1574                                                         CASE NO. 2:20-CV-00920-KJM-DB
                                                       2              STIPULATION AND ORDER RE: AGREEMENT
                                                                                   ON FORENSIC EXAMINATION
     Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 3 of 23

 1
                                                ORDER
 2

 3            IT IS SO ORDERED, that the Court hereby adopts Parties’ agreement to the terms set
 4   forth in Exhibit A.
 5

 6
      Dated: August __, 2020
 7
                                                 HON. KIMBERLY J. MUELLER
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4146-6976-1574                                                    CASE NO. 2:20-CV-00920-KJM-DB
                                                    3            STIPULATION AND ORDER RE: AGREEMENT
                                                                              ON FORENSIC EXAMINATION
Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 4 of 23




                  EXHIBIT A
      Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 5 of 23


Agreement Between And Among ExamWorks, LLC, Todd Baldini, Lawrence Stuart Girard, Pamella
                               Tejada, and Abygail Bird

       Plaintiff ExamWorks, LLC (“ExamWorks”) and Defendants Todd Baldini, Lawrence Stuart Girard,
       Pamella Tejada, and Abygail Bird (collectively “Defendants”) seek to facilitate the completion of
       the forensic inspection of Defendants’ devices and accounts and further discuss a potential
       modification of Paragraph 6 of the Preliminary Injunction (D.E. 45) entered into the matter of
       ExamWorks, LLC v. Baldini, et, al, Case No. 2:20-cv-00920-KJM-DB (E.D. Cal.) on June 3, 2020.
       Accordingly, the parties agree to the following:

   1. ExamWorks’ forensic experts will sign and abide by the Protective Order. In the Protective Order,
      per Section 7.4, the parties are required to disclose their proposed experts and allow the
      opposing party to object. Defendants know ExamWorks’ forensic experts—K2 Intelligence and
      KL Discovery Ontrack, LLC (collectively referred to as “K2”)—as they have submitted declarations
      in support of ExamWorks’ TRO. Defendants waive any rights and objections under the Protective
      Order to the use of K2.

   2. The parties will request that Setec transfer all forensic images Setec has already collected to K2
      (“Setec Data”). The parties agree that K2 may collect from the accounts, USB devices, and
      computers that the Defendants used to create and analyze the “AA” excel sheet; the parties are
      currently negotiating a separate protocol by which that will happen. ExamWorks will not re-collect
      other forensic images at this time, but reserves all rights to seek the forensic collection of any
      device or account to the extent necessary. In addition, additional devices and accounts may be
      discovered, which may require forensic imaging and inspection consistent with the Preliminary
      Injunction and this Agreement. The parties will meet and confer over any requests by
      ExamWorks to collect devices and accounts, and if they cannot agree ExamWorks can seek
      Court intervention. However, the parties agree that any agreement or order calling for the
      collection of any devices or accounts will minimize Defendants’ lack of access to these accounts
      and devices as much as possible. Defendants will not unreasonably withhold consent to
      ExamWorks’ requests for additional collection and imaging of devices and accounts, and the
      parties agree that if a dispute arises, they may seek a ruling from the Magistrate Judge on an
      expedited basis.

   3. ExamWorks will instruct K2 to run a privilege screen for Defendants against all devices and
      accounts from May 4, 2020 to the present regarding these terms: Chammas, Dchammas,
      Chammasd, Ford /2 Harrison, Ford&Harrison, FordHarrison, dchammas@fordharrison.com,
      Danchammas, Danielchammas, Daniel, Dan. ExamWorks will also request K2 to run an
      ExamWorks-specific privilege screen to ensure that ExamWorks’ own privileged communications
      are not inadvertently revealed. ExamWorks will instruct K2 to run a privacy screen for
      Defendants against all devices and accounts, with no limitation on time, regarding these terms,
      for each Defendant as follows: (1) For Defendant Girard: Beth Girard, Bonnie Girard, Beth L.
      Girard, Bonnie L. Girard, BL Girard, OCWEN, OCWEN Financial, Edward Gergi, Love You Mom,
      LYM, Brookdale, Fair Oaks, HR Block, Tax!, Block, Chase Bank, Chase, Michael McCarthy, Mike
      McCarthy, Lola Purdy, Gordon Purdy, Lola and Gordon Purdy, American Home Shield, Mercy
      Hospital, Angelica Villarreal, and Dignity Health Medical Foundation, (2) for Defendant Baldini:
      Joyce Baldini, Hsin Syu, Wells Fargo, Bank of America, Gold, DANA, Sutter, Hospital, Lugo,



                                                   1
   Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 6 of 23


    Cardiology, and (3) for Defendant Tejada: Nelson Tejada, Kaiser Permanente, Chase, Patelco,
    Fidelity, and Marcus.

4. ExamWorks will instruct K2 to run the search terms reflected on Exhibit A, attached hereto,
   against the Setec Data. Such searches shall be run against file contents, metadata, file names
   (including extensions), and folder names. Any result that does not hit upon the privilege screen
   terms will be immediately disclosed to counsel for both parties. Any document that hits upon both
   the search terms and the Defendants’ privilege screen will be produced to Defendants’ counsel
   only for review. Any document that hits upon both the search terms and the privacy screen terms
   will be immediately disclosed to counsel for both parties. All documents produced by K2 will be
   initially designated as Highly Confidential – Attorneys’ Eyes Only pursuant to the Protective
   Order. All documents produced by K2 will have a unique identifying ID such that the parties and
   K2 can easily communicate about the documents. ExamWorks will later produce the documents
   with a Bates Stamp and confidentiality designation after the completion of the forensic inspection
   and document review process. Defendants may participate in the review subject to the
   restrictions set forth in the protective order for Highly Confidential – Attorneys’ Eyes Only
   documents pursuant to Section 7.3(vi), which allows Defendants to review certain documents
   under certain restrictions, but under no circumstances are they allowed to possess, export, print,
   download, email or otherwise export/capture and retain such documents. Defendants will review
   the potentially privileged documents within two calendar days and instruct ExamWorks’ forensic
   experts which documents to produce and which documents to withhold. For any documents that
   hit upon the privacy screen terms, Defendants reserve their right to claim that document is non-
   responsive and private. For any documents that Defendants are claiming are privileged and will
   not produce to ExamWorks, they will provide a privilege log to ExamWorks within 7 calendar days
   from completion of their review (i.e., the date when they instruct K2 which documents from the
   potentially privileged documents to produce and which to withhold). For any documents that
   Defendants claim are non-responsive and private, they will also provide a privacy log to
   ExamWorks within 7 calendar days from receiving the documents from K2. Any dispute as to
   privacy or privilege can be brought to the Magistrate Judge for expedited relief. For any
   document that hits upon the ExamWorks privilege screen, ExamWorks will review the document
   for privilege and if it is privileged, it will be logged under the same procedure Defendants must
   follow. For any USB devices or other electronic storage devices, the complete file listings of the
   USB devices including all relevant metadata (e.g., file name, date modified, last accessed, among
   other relevant metadata fields) shall be produced to all parties.

5. If ExamWorks would like to run additional search terms across all devices and accounts
   (including the Setec Data), then ExamWorks will propose such additional terms or requests to
   examine to Defendants, and the parties will meet and confer over such terms. If any search terms
   are agreed to, ExamWorks will instruct its forensic experts that any additional search terms will
   also be run against the Defendants’ privilege and privacy screens, and the same procedure
   agreed to in Section 4 about the review and production of documents will apply to these searches
   as well. Defendants will not unreasonably withhold consent to ExamWorks’ requests for
   additional search terms, and the parties agree that if a dispute arises, they may seek a ruling from
   the Magistrate Judge on an expedited basis.

6. ExamWorks will be able to engage in ex parte communications with its forensic experts.
   Defendants waive any objection to admissibility of ExamWorks’ forensic experts’ testimony

                                                2
   Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 7 of 23


    relating to the analysis of Defendants’ devices and accounts on the bases that they were 1) not
    qualified as experts or 2) disqualified as biased or have a conflict of interest considering that the
    parties agreed that K2 had to complete this portion of the forensic inspection. Defendants also
    waive any argument that challenges K2’s opinions that are based on work done by Setec on the
    grounds that it was not K2 that performed the work.

7. There will be no logging of K2’s forensic inspection and activities. There is no platform that will
   log the forensic inspections conducted by the forensic experts. The experts will use certain
   industry-standard tools to forensically inspect the accounts and devices. Those tools such as
   EnCase do not log the forensic review and inspection of the devices and accounts.

8. K2 will retain possession of the forensic images until the completion of this matter, including all
   appeals, and upon completion of this matter, the parties will jointly instruct K2 to destroy all
   forensic images. During this time while K2 maintains possession of the forensic images,
   Defendants may request certain non-ExamWorks information back from their devices and
   accounts pursuant to Section 13 of the parties’ neutral forensic inspection protocol (“Neutral
   Protocol”). Upon final wrap up the litigation, K2 will proceed, pursuant to Section 14 “Final Wrap
   Up” of the parties’ Neutral Protocol, to destroy all collected data and provide certification thereof.

9. The parties further agree to Section 11 of the Neutral Protocol regarding testimony provided by
   Setec Investigations. Unless explicitly agreed otherwise by the parties, the Neutral Protocol will
   not govern ExamWorks’ forensic inspection of the devices and accounts.

10. ExamWorks’ expert will not provide ExamWorks or its counsel with any documents from the
    Setec Data unless specifically authorized by this Agreement pursuant to Sections 4 and 5 above.
    ExamWorks and its counsel will not have any access to the underlying Setec Data. ExamWorks’
    expert is permitted to access and inspect Defendants’ accounts and devices to the extent
    necessary to form all necessary forensic expert opinions. For example, ExamWorks’ experts will
    inspect devices and accounts to provide opinions that are identified in Section 1 of the Neutral
    Protocol and may render additional opinions as necessary. ExamWorks’ experts will able to fully
    access and analyze the metadata of any of the accounts or devices. However, ExamWorks’
    experts will not run search terms to obtain documents from any device or account unless
    permitted under Sections 4 and 5 of this agreement.

11. ExamWorks will pay the outstanding invoices from Setec immediately. The specific outstanding
    balance is $16,277.19.

12. Defendants will pay $1,500 per month until the balance is completely paid or until Paragraph 6 of
    the Preliminary Injunction (hereinafter “Paragraph 6”) is modified, whichever is sooner. The first
    payment will be on August 15, 2020. If Paragraph 6 is modified prior to the balance is paid off,
    the remaining balance owed to ExamWorks will be divided into 3 monthly payments, with the first
    payment due on the 15th of the first month following the modification.

13. Defendants will waive, release, and completely forgo any arguments on its motions to stay and
    appeal regarding the payment of the forensic fees in both the trial and appellate courts. Within 5
    days of the execution of this agreement, Defendants will inform the district court and the Ninth
    Circuit that the issue regarding the payment of the forensic fees has been resolved between the
    parties, and that Defendants are withdrawing that issue from the appeal. However, if the

                                                  3
   Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 8 of 23


    appellate court or the district court modifies Paragraph 6 in any material way, then the provisions
    herein regarding Defendants’ ability to work or responsibilities to ExamWorks in connection with
    such work are invalid and the court’s ruling will bind the parties.

14. ExamWorks expert will take over forensic inspection on an expedited basis, and will aim to
    complete all of the forensic work within 25 days of this agreement, and will aim to complete the
    forensic inspection necessary to evaluate the modification of Paragraph 6, based on Defendants’
    letter (discussed below), within 10 days of the agreement. To be clear, K2 is not under any
    obligation to meet any particular deadline contained within this paragraph in this agreement.

15. Within 24 hours of an agreement to this procedure, Defendants will provide ExamWorks with
    correspondence outlining, with as much specificity as possible, a general category of job duties
    they should be permitted to do without misappropriating ExamWorks’ trade secrets. Said job
    duties will only apply to NON MED-LEGAL related work and defendants will agree to not do
    business as a stand-alone med-legal company while the preliminary injunction is in effect.
    Defendants will also provide the names of any prospective employers that they anticipate will
    involve job duties that implicates or requires a modification to Paragraph 6.

16. Within five days of the receipt of the letter, ExamWorks will respond generally to the letter and
    may seek additional information or clarification from the Defendants. Defendants recognize that
    ExamWorks may not be able to provide a detailed response due to the lack of completion of the
    forensic inspection.

17. Upon completion of the forensic inspection as to Ms. Bird’s accounts and devices, ExamWorks
    will expeditiously negotiate a settlement agreement and permanent injunction regarding Ms. Bird
    in exchange for her dismissal from the case.

18. This is an interim settlement agreement as to the specific issues identified herein. This agreement
    is not in itself a modification of Paragraph 6 and upon completion of the forensic inspection, the
    parties agree they will re-visit this agreement and negotiate in good faith to try to enter into a
    subsequent agreement formally stipulating to modify Paragraph 6 in furtherance of this
    agreement if possible.




                                  [Signatures on following page]




                                                 4
         Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 9 of 23

Approved As To Form:


_______________________________
Robert S. Shwarts
Orrick, Herrington & Sutcliffe LLP
Counsel for ExamWorks, LLC

      August 11, 2020
Date: ________________________



______________________________
Daniel Chammas
FordHarrison LLP
Counsel for Defendants Todd Baldini,
Lawrence Stuart Girard, Pamella Tejada, and
Abygail Bird

Date: ________________________


Parties’ Signatures:

ExamWorks, LLC

______________________________
Signature

Title:

Date:



Defendant Todd Baldini                        Defendant Pamella Tejada


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




Defendant Lawrence Stuart Girard              Defendant Abygail Bird


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




                                               5
     Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 10 of 23

Approved As To Form:


_______________________________
Robert S. Shwarts
Orrick, Herrington & Sutcliffe LLP
Counsel for ExamWorks, LLC

Date: ________________________



______________________________
Daniel Chammas
FordHarrison LLP
Counsel for Defendants Todd Baldini,
Lawrence Stuart Girard, Pamella Tejada, and
Abygail Bird

Date: ________________________


Parties’ Signatures:

ExamWorks, LLC

______________________________
Signature Wes Campbell

Title: Co-CEO and President

Date: 08/11/2020



Defendant Todd Baldini                        Defendant Pamella Tejada


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




Defendant Lawrence Stuart Girard              Defendant Abygail Bird


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




                                               5
         Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 11 of 23

Approved As To Form:


_______________________________
Robert S. Shwarts
Orrick, Herrington & Sutcliffe LLP
Counsel for ExamWorks, LLC

      August 11, 2020
Date: ________________________



______________________________
Daniel Chammas
FordHarrison LLP
Counsel for Defendants Todd Baldini,
Lawrence Stuart Girard, Pamella Tejada, and
Abygail Bird

        August 11, 2020
Date: ________________________


Parties’ Signatures:

ExamWorks, LLC

______________________________
Signature

Title:

Date:



Defendant Todd Baldini                        Defendant Pamella Tejada


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




Defendant Lawrence Stuart Girard              Defendant Abygail Bird


______________________________                ______________________________
Signature                                     Signature

Date: ________________________                Date: _______________________




                                               5
Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 12 of 23
Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 13 of 23
Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 14 of 23
Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 15 of 23
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 16 of 23


 EXHIBIT A TO AGREEMENT IN EXAMWORKS, LLC. v. TODD BALDINI, ET AL., CASE NO. 20-CV-
                                 00920-KJM-DB

Global Search Terms To Be Searched in All Accounts and Devices but limited to the following
date range—December 1, 2017 through the present:

ExamWorks!
Exam! Works!
EW!
ExamWork!
@examworks.com

“Qualified medical evaluation”
Qual! /s med! /s eval!
QME!

“Independent medical examination”
Ind! /s med! /s exam!
IME!

“Agreed Medical Examination”
Agree! /s med! /s exam!
AME!

Work! /s Comp!
Pers! /s Injur!

SIBTF!
“Subsequent injuries benefit trusts fund”
Sub1 /s injur! /s ben! /s trust! /s fund!
SIF!
“Subsequent injury fund”
Sub! /s injur! /s fund!

MedLegal!
Med-Legal!
“Med Legal”
“Med-Legal Records”
“Med Legal Records”
Med! /s leg!

EBITDA
InfoCentric
InfoC!
IMECentric
IMEC!
X: Drive

                                                                               Page 1|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 17 of 23


X: /s Drive
X /s Drive

“First Case”
“Page Count”
Newton
DWC
AES
FMC
“Brown & Todoroff” or Todoroff
Doreen /3 Skinner
Lucia /3 Valle
Lori /3 Myers
Brian /3 Brice
“Brian L. Brice”
“Fee Schedule”
“Professional Fee Agreement”
Professional /5 Service /5 Agreement!
CalPERs
“EW California”
“Income Statement”
“Barry Weiner”
Barry /3 Weiner
“Physician Disbursement”
“Stuart Rubin”
“CredentialMed”
“Referral Tracker”
“For Anthony”
“Clients.xlsx”
“Clients 2019.xlsx”
“Client All Lines.xlsx”
“Client List All Lines 032420.xlsx”
 “Doctors.xlsx”
 “Companies.xlsx”
 “Sales Operations Meeting”
“CA Region Sales & Operations Meeting”
Applicant /3 attorney!
AA /3 list
Doctor! /3 list!
Customer! /3 list!
Cases! /3 list!
Client! /3 list!
Client! /3 2019
Client /3 all /3 lines
Exam! /3 list!
Referral! /3 list!
Data! /3 base!

                                                                 Page 2|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 18 of 23


“EW WC E-mails”
“Financials by Company-region-BusUnit”
MQY
“EW Brand CA”
Benchmark
Gina /3 Hankins OR Gina OR Hankins
“Budget Worksheet”
“Likely Calcs”
“Looking Forward”
“info from billing report”
Wallace /3 Logie OR Wallace OR Logie
“For our call”
“1st Round Budget CA”
“California WC Fee Analysis”
“Cases – 01-2019 to 03-2020.xlsx”

Applicant Attorney Email List.xlsx
Contact_export_OC_AAs_2020_03_31 DB.xls
NFL Attorneys.docx
Referral Sources Email 032420.docx
Referral Sources 4-19 to 03-20.xlsx
Referral Sources v2.xlsx
Referral Sources ttm.xlsx
Referral Sources ttm Master.xlsx
Referral_doctors -Colton.xlsx
IPM Provider List 3.25.20 .xlsx
Combined Contact List.xlsx
Combined Contact List 033020.xlsx
QMEs 2020.xlsx
QMEs 2020 Chiro.xlsx
Chiro List.xlsx
Sutter Health Specialist Physician List_(Q1 2020) Copy.xlsx
Week 041320 v2.xlsx

IMP Sales Marketing Draft Plan 040420 JV.pptx
Copy of Physician Recruitment.xlsx
Insurance Company Communication List CV.xlsx
Lake-B2BDataGroup-01000249.xlsx
IME Company List 032520.docx
Physician Fee Agreement With Letterhead - BG.docx
Physician Fee Agremeent With Letterhead - BG v3 track changes Todd.docx
Physician Fee Agremeent With Letterhead - BG v3 track changes accepted Todd.docx
IPM Med Legal Fee Schedule Template.xlsx

PI Template Fee Schedule.xlsx
WC Fee Schedule Template.docx
SIBTF Report Writing Tips 042120.docx

                                                                                   Page 3|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 19 of 23


SIBTF report template.docx
Updated SIBTF referrl form 3-30-20 - draft.docx
Sample SIBTF Internal Med Report.pdf
SIBT request for evaluation.docx

Demographics Sample.docx
Projects at start up.xlsx
Sample Med-Legal Agreement v2 JV edits.docx
Sample Med-Legal Agreement v1.doc
Sample Med-Legal Agreement v2.docx
Med-Legal Agreement.doc
ICA for IPM – BG Med Legal v.docx
BAA Cover Ltr – IPM Corp v2.docx
MedLegal Start-up Plan – Revised 11-11-19 – BG.xlsx
Timelines.docx
Phase I.docx
“Mangosing Law Group”
Mangosing /s law! /s group!
Mangosing!
MLG
Phil /5 Allen
philallen@mangosinglaw.com
@mangosingloaw.com

CWCSA
“SC Advocates”
SC! /s advocate!

 “Project Palo Alto”
“Palo Alto Project”
Project /s Palo /s Alto
“Project PA”
PPA
“Palo Alto”
PA
“New Company”
“New Co”
NewCo
NuCo

“Scott Monticello” or “Monticello”
smont40@msn.com or smont40
Tut!
“Jim Tuthill” OR “James Tuthill” or (Jam! Or Jim! /s Tut!)
“Trisha Tuthill” OR “Trish Tuthill” or (Trish! /s Tut!)
tbraveheart@yahoo.com OR tbraveheart
tut@getrecords.com OR getrecords.com

                                                                 Page 4|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 20 of 23


emailtut12@gmail.com
james@dunamisalliancellc.com OR dunamisalliancellc.com
Dunamis
“Dunamis Alliance”
Trinity
“Trinity Language”

“Steven Feinberg” OR “Steve Feinberg” or Feinberg
“Feinberg Medical Group”
Fein! /s Med!
FMG
FML
FMLC
FMG /s ML
FML /s ML
@feinbergmedicalgroup.com
stevenfeinberg@hotmail.com
stevenfeinberg@me.com
“Feinberg Med-Legal Consulting”
“Feinberg Med Legal Consulting”
Fein! /s Consult!
FMLC

“Bill George” OR “William George”
wgeorge@nextpain.com
wgeorge@ipmdoctors.com
@ipmdoctors.com
 “Integrated Pain Management”
Integ! /s Pain! /s Man!
IPM
“IPM Medical Group”
“IPM Med Legal”
IPM /5 “Med Legal”

 “Scott Thompson” or “Thompson”
sthompson@arrowheadeval.com OR @arrowheadeval.com OR sthompson
Arrowhead
Arrow! /s Eval! /s Serv!
“Arrowhead Evaluation Services”
AES
FAME

Radius!
“Radius Medical Management”
Radius! /s Med! /s Man!

“Eval Doc”

                                                                 Page 5|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 21 of 23


Eval! /s Doc!
“Elizabeth Han” OR “Liz Han”
“BBK Law”
BBK! /s law!
BBK

CSIMS

Shawnette
Shawnette /3 Davis
Rosenberg
Ja! /3 Rosenberg
Steve! /3 Scribner
Scribner
Quarterback OR QB
Cassidy OR Cassiday
Ambrose
Shorr
Goldstein

Searches to be conducted in Todd Baldini’s accounts and devices:

Aby! /s Bird!
Bird!
Aby!
Pamella /s Tejada
Pamella!
Tejada!
Stuart /s Girard
Stuart!
Girard!
absbird88@yahoo.com
abygail.bird@gmail.com
lsgirard@comcast.net
lsgirard@icloud.com
lgirard@ipmdoctors.com
sgirard@benchmarkadmin.com
lsgirard0312@gmail.com
tejada.pamella@gmail.com
pamella@dunamisalliancellc.com
pamella23@sbcglobal.net

Searches to be conducted in Stuart Girard’s accounts and devices:

Aby! /s Bird!
Bird!
Aby!

                                                                    Page 6|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 22 of 23


Pamella /s Tejada
Pamella!
Tejada!
Todd /s Baldini
Todd!
Baldini!
toddbaldini@gmail.com
drtodd51@aol.com
toddbaldini@yahoo.com
tbaldini51@gmail.com
tbaldini@ipmdoctors.com
absbird88@yahoo.com
abygail.bird@gmail.com
tejada.pamella@gmail.com
pamella@dunamisalliancellc.com
pamella23@sbcglobal.net



Searches to be conducted in Pamella Tejada’s accounts and devices:

Aby! /s Bird!
Bird!
Aby!
Stuart /s Girard
Stuart!
Girard!
Todd /s Baldini
Todd!
Baldini!
toddbaldini@gmail.com
drtodd51@aol.com
toddbaldini@yahoo.com
tbaldini51@gmail.com
tbaldini@ipmdoctors.com
absbird88@yahoo.com
abygail.bird@gmail.com
lsgirard@comcast.net
lsgirard@icloud.com
lgirard@ipmdoctors.com
sgirard@benchmarkadmin.com
lsgirard0312@gmail.com

Searches to be conducted in Abygail Bird’s accounts and devices:

Pamella /s Tejada
Pamella!
Tejada!

                                                                     Page 7|8
4162-2236-3430.2
        Case 2:20-cv-00920-KJM-DB Document 89 Filed 08/24/20 Page 23 of 23


Stuart /s Girard
Stuart!
Girard!
Todd /s Baldini
Todd!
Baldini!
toddbaldini@gmail.com
drtodd51@aol.com
toddbaldini@yahoo.com
tbaldini51@gmail.com
tbaldini@ipmdoctors.com
lsgirard@comcast.net
lsgirard@icloud.com
lgirard@ipmdoctors.com
sgirard@benchmarkadmin.com
lsgirard0312@gmail.com
tejada.pamella@gmail.com
pamella@dunamisalliancellc.com
pamella23@sbcglobal.net




                                                                 Page 8|8
4162-2236-3430.2
